

Intercompany Obligations Settlement Agreement


This Intercompany Obligations Settlement Agreement (“Agreement”) is made and
entered into this the 4th day of November, 2011 by and among (i) LY Holdings,
LLC (“LYH”); (ii) Lightyear Network Solutions, Inc. formerly known as Libra
Alliance Corporation (“LYNS”) and (iii) Lightyear Network Solutions, LLC
(“LNSLLC”); and (iv) Chris Sullivan (“Sullivan”).


Recitals:


A.           On or around February 12, 2010, as part of the exchange transaction
contemplated by the Master Transaction Agreement dated as of February 12, 2010
by and between LYH and LYNS (the “Master Transaction Agreement”) and pursuant to
that certain Securities Exchange Agreement (the “Securities Exchange
Agreement”), LYH contributed the assets of its wholly-owned subsidiary LNSLLC to
LYNS in exchange for 10,000,000 shares of LYNS common stock (the “Common Stock”)
and 9,500,000 shares of LYNS preferred stock (the “Preferred Stock”).  The
transaction consummated pursuant to the Master Transaction Agreement and related
agreements shall be referred to herein as the “Exchange Transaction.”


B.           As a part of the Exchange Transaction, certain lenders to LYH
contributed to LYNS term notes from LYH in the aggregate principal amount of
$5,149,980 in exchange for 3,242,533 shares of Common Stock in LYNS.


C.           After this contribution, LYH was obligated to LYNS, and the
resulting obligation of LYH to LYNS was evidenced by that certain Term Note
dated February 12, 2010 (the “Term Note”).


D.           On or around February 11, 2010, LYH made, issued and delivered to
Sullivan that certain Fifth Amended and Restated Commercial Note dated February
11, 2010 in the face principal amount of $8,000,000 (the “Sullivan Note”).


E.           Subsequently, pursuant to that certain Settlement Agreement dated
as of April 29, 2010 by and among LYH, LNSLLC, Sullivan, LANJK, LLC, Rice Realty
Company, LLC, Rigdon O. Dees, III, CTS Equities Limited Partnership and Ron
Carmicle (the “Settlement Agreement”), LNSLLC purchased from Sullivan the
Sullivan Note on an installment payment basis. As a result of this purchase, LYH
was obligated to LNSLLC pursuant to the terms of the Sullivan Note. In addition,
pursuant to Section 2 of the Settlement Agreement, Sullivan has the right, under
certain circumstances, to declare the Settlement Agreement void and to unwind
the transactions effected by the Settlement Agreement, which would reinstate
Sullivan as the payee and the secured party under the Sullivan Note and related
security agreements and pledges.


F.           The current aggregate principal balance of the Term Note and the
Sullivan Note is $12,899,980 (the “LYH Principal Indebtedness”) and the current
aggregate interest balance of the Term Note and the Sullivan Note is
$1,223,203.02 (the “LYH Interest Indebtedness”).


G.           Subsequent to the date of the Settlement Agreement, LYNS or LNSLLC
made installment payments to Sullivan pursuant to the Settlement Agreement and
currently owes Sullivan $6,250,000 in principal under the Settlement Agreement
(the “LYNS Principal Indebtedness”). As of October 31, 2011, the accrued but
unpaid interest due to Sullivan under the Settlement Agreement is $ 98,458.90
(the “LYNS Interest Indebtedness to Sullivan” and together with the LYNS
Principal Indebtedness to Sullivan, the “LYNS Indebtedness to Sullivan”).
 
 
 

--------------------------------------------------------------------------------

 
 
H.           As of the date hereof, LYNS currently owes LYH $2,232,110 in
accrued but undeclared dividends on the Preferred Stock (the “LYNS Preferred
Stock Dividend”).


I.           The parties desire to settle and/or restructure the above-described
intercompany obligations as more fully set forth herein.


J.           LANJK, LLC, Rice Realty Company, LLC, Rigdon O. Dees, III, CTS
Equities Limited Partnership and Ron Carmicle (the “Letter Agreement Holders”)
as parties to the Settlement Agreement also desire to restructure the
above-described intercompany obligations and have agreed to execute an
Acknowledgement to this Agreement consenting to the terms of the Agreement and
the resulting modifications to the Settlement Agreement.


Agreement:


Now, therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, the parties agree as follows:


1.           LYH Principal Indebtedness. The parties hereto agree that the LYH
Principal Indebtedness is $12,899,980. The parties acknowledge and agree that if
the amount of the LYH Principal Indebtedness is incorrect for whatever reason,
the LYH Principal Indebtedness shall be deemed to be $12,899,980 and all other
amounts are hereby waived or discharged.


2.           LYNS Indebtedness to Sullivan. The parties hereto agree that the
LYNS Principal Indebtedness to Sullivan is $6,250,000. The parties acknowledge
and agree that if the amount of the LYNS Principal Indebtedness to Sullivan is
incorrect for whatever reason, the LYNS Principal Indebtedness to Sullivan shall
be deemed to be $6,250,000 and all other amounts are hereby waived or
discharged.


3.           Exchange for LYH Principal Indebtedness.  In complete satisfaction
of the LYH Principal Indebtedness, on November 4, 2011 (the “Effective Date”)
LYH shall (a) surrender and waive its right to payment of the LYNS Preferred
Stock Dividend; and (b) surrender to LYNS all 9,500,000 shares of Preferred
Stock, and LYNS shall cancel and retire all such shares of Preferred Stock.
After giving effect to such cancellation, Common Stock is the only authorized
and issuable class of LYNS capital stock.  Upon LYH’s surrender of its right to
the LYNS Preferred Stock Dividend and the Preferred Stock and LYNS’s
cancellation of the Preferred Stock on the Effective Date, LYH’s obligations to
LYNS for the LYH Principal Indebtedness shall be discharged and satisfied in
full.


4.           Note for LYH Interest Indebtedness.  Contemporaneous with the
execution of this Agreement, to document the LYH Interest Indebtedness LYH shall
issue to LYNS a term note  in the form attached hereto as Exhibit A (the “LYH
Term Note”) in the face principal amount of $1,223,203.02. The LYH Term Note
shall accrue interest at one-year LIBOR rate plus 2% per annum and shall require
payment of all principal and interest at its maturity five years from the
Effective Date. The LYH Term Note shall be secured by a Security Agreement and
Stock Pledge Agreement  in the form attached hereto as part of Exhibit A,
whereby LYH grants to LYNS a security interest in and to all right, title and
interest of LYH in and to two million (2,000,000)  shares of common stock of
LYNS held by LYH.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           LYNS Indebtedness to Sullivan. Sullivan hereby consents to the
transactions contemplated by Sections 3 and 4 of this Agreement, which include
the discharge and satisfaction of the Sullivan Note. In addition,
contemporaneous with the execution of this Agreement, Sullivan waives and
surrenders his right to rescind and declare void the transactions contemplated
by the Settlement Agreement. In consideration for such consent, waiver and
surrender and in order to amend and restate the obligations to Sullivan set
forth in the Settlement Agreement, contemporaneously with the execution of this
Agreement, LNSLLC and LYNS shall issue to Sullivan a term note and related
security agreement in the forms attached hereto as Exhibit B (collectively, the
“New Sullivan Note”) which shall amend and restate the obligations to Sullivan
for the LYNS  Principal Indebtedness to Sullivan. The parties acknowledge and
agree that the LYNS Interest Indebtedness to Sullivan shall be paid by LNSLLC
and/or LYNS on November 10, 2011 and that such payment obligation shall be
unchanged by this Agreement. All subsequent principal and interest payments
shall be made pursuant to the terms of the New Sullivan Note. The New Sullivan
Note shall be secured by the following (a form of which is attached hereto as a
part of Exhibit B): (i) Guaranty Agreement executed by Sherman Henderson in
favor of Sullivan; (ii) Security Agreement whereby Rice-LY Ventures, LLC
(“Rice-LY”) grants Sullivan a security interest in Rice-LY’s membership interest
in LYH; and (iii) Security Agreement whereby LANJK, LLC (“LANJK”) grants
Sullivan a security interest in LANJK’s membership interest in LYH.


6.           First Savings Bank.  LYNS has a line of credit with First Savings
Bank, F.S.B. (“FSB”) in the approximate amount of $2.0 million for which LYH has
pledged 2.0 million shares of Preferred Stock (represented by Stock Certificate
102) pursuant to that certain Stock Pledge Agreement dated January 21,
2011.  FSB has agreed to release this Preferred Stock as collateral provided
that LYH pledge 2.0 million shares of Common Stock as replacement
collateral.  Upon the execution of this Agreement, LYH shall grant a pledge of
2.0 million shares of Common Stock pursuant to a Stock Pledge Agreement in the
form attached hereto as Exhibit C.


7.           Letter Agreement Holders. Letter Agreement Holders hereby consent
to the transactions contemplated by this Agreement.  In connection with the
amendment and restatement of the obligations to Sullivan set forth in the
Settlement Agreement, each letter Agreement holder hereby acknowledges and
agrees to the termination of (a) the security interest in the Letter Agreements
granted by the Letter Agreement Holders to LNSLLC pursuant to Section 5 of the
Settlement Agreement and (b) LNSLLC option to purchase the Letter Agreements
pursuant to Section 6 of the Settlement Agreement.


8.           Representation with respect to the Common Stock and Preferred
Stock. Except for the security interest in the Preferred Stock held by FSB,
which is to be released by FSB pursuant to the terms of this Agreement and a
Collateral Release Agreement in the form attached hereto as Exhibit D, LYH
represents and warrants that it has valid title to and is the owner of the
Common Stock and Preferred Stock, free and clear of any liens, security
interests, encumbrances or claims. There are no outstanding subscription rights,
warrants, options, conversion rights, or other rights or agreements of any kind
whatsoever related to the Common Stock and Preferred Stock.
 
 
3

--------------------------------------------------------------------------------

 
 
9.           Representations and Warranties. Each of the parties to this
Agreement represents, warrants and covenants as of the date hereof, as follows:


a.      Each party hereto has the requisite power, capacity and authority to
enter into this Agreement. The execution and delivery hereof and the performance
by each party hereto of his or its obligations hereunder will not violate or
constitute an event of default under the terms and provisions of any agreement,
document or instrument to which any such party is a party or by which any such
party is bound;


b.      This Agreement is a valid and binding obligation of each party hereto;
and


c.      To the best of each party’s knowledge as of the date hereof, each party
is in full compliance with all applicable laws and other local, municipal,
regional, state or federal requirements and no party hereto has received actual
notice from any governmental authority that he or it is not in full compliance
with all applicable laws and any other local, municipal, regional, state or
federal requirements.


10.           Singular and Plural Terms.  Wherever the context requires, the
singular number shall include the plural, the plural the singular, and the use
of any gender shall include all genders.


11.           Binding Effect.  This Agreement shall bind and inure to the
benefit of the parties and their respective successors and permitted assigns.


12.           Governing Law.  This Agreement has been delivered and accepted at
and will be deemed to have been made at Louisville, Kentucky and will be
interpreted and the rights and liabilities of the parties hereto determined in
accordance with the laws of the Commonwealth of Kentucky, without regard to
conflicts of law principles. If any provision of this Agreement shall be
determined to be illegal or unenforceable by any court of law or any competent
governmental or other authority, the remaining provisions shall be severable and
enforceable in accordance with their terms.


13.           Jurisdiction.  The parties hereby irrevocably agree and submit to
the exclusive jurisdiction of any state or federal court located within
Jefferson County, Kentucky, and waive any objection based on forum non
conveniens and any objection to venue of any such action or proceeding.


14.           Waiver of Jury Trial.  The parties hereto each waive any right to
trial by jury in any action or proceeding relating to this Agreement, or any
actual or proposed transaction or other matter contemplated in or relating to
any of the foregoing.


15.           Miscellaneous. This Agreement constitutes the entire understanding
between the parties with respect to the subject matter hereof and supersedes all
prior or contemporaneous agreements in regard thereto. This Agreement cannot be
amended except by an agreement in writing signed by the authorized
representatives of all the parties and specifically referring to this Agreement.
The paragraph headings set forth herein are for convenience purposes only and do
not constitute a substantive part of this Agreement.


[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
 
4

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have executed this Agreement on the date
first written above.


LY Holdings, LLC
   
By:
/s/ W. Brent Rice
 
W. Brent Rice
 
Authorized Party
   
Lightyear Network Solutions, LLC
   
By: 
/s/ Stephen M. Lochmueller
 
Stephen M. Lochmueller
 
Chief Executive Officer
   
Lightyear Network Solutions, Inc.
   
By:
/s/ Stephen M. Lochmueller
 
Stephen M. Lochmueller
 
Chief Executive Officer
     
/s/ Chris Sullivan
Chris Sullivan

 
 
5

--------------------------------------------------------------------------------

 
 
Acknowledgement


Each of the following parties (each a Letter Agreement Holder as defined in the
Settlement Agreement): (i) acknowledges that this Agreement modifies the terms
of the Settlement Agreement (and any amendments thereto) related to the Letter
Agreements (as defined in the Settlement Agreement) including, but not limited
to, termination of (a) the security interest in the Letter Agreements granted by
the Letter Agreement Holders to LNSLLC pursuant to Section 5 of the Settlement
Agreement and (b) LNSLLC option to purchase the Letter Agreements pursuant to
Section 6 of the Settlement Agreement; (ii) agrees to the terms of this
Agreement and the transactions contemplated hereby; and (iii) acknowledges that
this Agreement amends and restates, among other things, the financial
obligations to Sullivan for the LYNS Indebtedness to Sullivan under the
Settlement Agreement.


Dated: November 4, 2011



 
/s/ Ridgon O. Dees, III
Ridgon O. Dees, III
     
/s/ Ron Carmicle
Ron Carmicle
   
Rice Realty Company, LLC
   
By: 
/s/ W. Brent Rice
 
W. Brent Rice
 
Authorized Party
   
LANJK, LLC
   
By:
/s/ J. Sherman Henderson III
 
J. Sherman Henderson III
 
Authorized Party
   
CTS Equities Limited Partnership
   
By:
/s/ Chris Sullivan
 
Chris Sullivan
 
Authorized Party

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
LYH Term Note and Related Security Documents
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
New Sullivan Note and Related Security Documents
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Stock Pledge Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
Collateral Release Agreement

 
 

--------------------------------------------------------------------------------

 